Exhibit 10.1

 

DATED 31 December 2012

 

(1)                                 SCS CORPORATION LTD.

 

(2)                                 DANA PETROLEUM E&P LIMITED

 

- and -

 

(3)                                 TULLOW GUINEA LTD

 

--------------------------------------------------------------------------------

 

NOVATION AND AMENDMENT AGREEMENT

 

- relating to -

 

the Operating Agreement for the Hydrocarbon Productive Sharing Contract,
offshore Guinea

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

JOINT OPERATING AGREEMENT
NOVATION AND AMENDMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 31st day of December 2012

 

BETWEEN:

 

(1)                                 SCS CORPORATION LTD, a company organized and
existing under the laws of the Cayman Islands (“SCS”);

 

(2)                                 DANA PETROLEUM E&P LIMITED, a company
organized and existing under the laws of England (“Dana”); and

 

(3)                                 TULLOW GUINEA LTD, a company organized and
existing under the laws of England and Wales (“Tullow”),

 

SCS, Dana and Tullow are sometimes herein referred to collectively as the
“Parties” and individually as a “Party”.

 

RECITALS

 

A.                                    SCS and Dana are the current parties to a
Hydrocarbon Production Sharing Contract with the Republic of Guinea acting
through the Ministry of Mines and Geology of Guinea (the “Ministry”) dated 22
September 2006, as amended, in respect of a contract area  offshore Guinea (the
“PSC”).

 

B.                                    SCS and Dana are the current parties to a
Joint Operating Agreement dated 28 January 2010, (the “JOA”), which governs the
conduct of petroleum operations in relation to the PSC and provides for the
determination of the respective rights and obligations of the parties thereto.

 

C.                                    The Ministry, as evidenced by the issue of
an Arrêté has authorized SCS and Farmee to enter into an Assignment pursuant to
which SCS will assign a forty per cent (40%) Participating Interest in the PSC
and the JOA to Tullow (the “Assigned Interest”) and SCS wishes to be released
from and Tullow wishes to assume and perform the obligations and liabilities of
SCS arising under the PSC and the JOA in respect of the Assigned Interest and to
receive the benefits associated therewith, and the Parties have agreed to the
execution of this Agreement on the terms set out herein.

 

IT IS AGREED as follows:

 

1.                                      Terms used in this Agreement which are
not defined herein but are defined in the JOA or the PSC shall have meanings as
set forth in the JOA or the PSC.

 

2.                                      “Assignment” shall mean the agreement
between SCS and Tullow providing for the assignment and transfer of the Assigned
Interest from SCS to Tullow.

 

2

--------------------------------------------------------------------------------


 

3.                                      “Effective Date” of this Agreement is
the date first above written.

 

4.                                      Article 3.2(A) of the JOA is hereby
amended to read as follows:

 

The Participating Interests of the Parties as of the Effective Date are:

 

SCS

 

37.00

%

 

 

 

 

Dana

 

23.00

%

 

 

 

 

Tullow

 

40.00

%

 

5.                                      With effect from the Effective Date:

 

(a)                                 SCS shall cease to have any right, interest
or benefit in, and shall be released from all of the liabilities and obligations
relating to, the Assigned Interest and Tullow shall assume the liabilities and
perform the obligations and be entitled to the rights, interests and benefits
attributable to the Assigned Interest as if Tullow had at all times been the
owner of the Assigned Interest.

 

(b)                                 Tullow undertakes and covenants with each
other Party to be bound by the terms of the PSC and the JOA in respect of the
Assigned Interest and to assume, observe, perform, discharge and be bound by all
the respective liabilities and obligations of SCS in place of SCS in respect of
the Assigned Interest, as if Tullow had at all times been the owner of the
Assigned Interest.

 

(c)                                  Each Party hereby releases and discharges
SCS from the liabilities and obligations (and any claims and demands in respect
thereof) assumed by Tullow pursuant to this Clause 5 hereof and each Party
accepts the assumption of such liabilities and obligations by Tullow in the
place of SCS, and Tullow hereby undertakes to indemnify and hold harmless each
Party in respect of any claims, proceedings, injury, loss, damage, costs
(including legal costs) or expense for which SCS would have been liable but for
the release and discharge referred to herein.

 

6.                                      Dana confirms that it has waived any
rights under Article 12.2(F)(I) of the JOA in relation to the transfer and
assignment of the Assigned Interest.

 

7.                                      This Agreement shall be treated as
constituting all actions, confirmations and undertakings required under the JOA
in respect of the matters referred to herein.

 

8.                                      Subject as expressly provided in this
Agreement, all other provisions of the JOA shall remain in full force and effect
and binding on the Parties hereto.

 

9.                                     This Agreement shall only become
effective in the event the Ministry has granted its final approval to the
assignment of the Assigned Interest.

 

3

--------------------------------------------------------------------------------


 

10.                               This Agreement may be executed in counterparts
with the same effect as if all Parties had executed the same document, provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart.

 

11.                               Each reference in this Agreement (including
the Recitals) to the JOA or PSC shall be construed and have effect as a
reference to the same as it may have been so supplemented and/or amended and/or
novated prior to the date hereof.

 

12.                               The applicable law and dispute resolution
provisions of the JOA shall apply to this Agreement as if herein set out.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorised representatives as of the date first set forth above.

 

 

 

SCS CORPORATION LTD.

 

 

 

By:

/s/ P C Reinbolt

 

 

 

 

Name:

Paul C. Reinbolt

 

 

 

 

Title:

Director

 

 

 

DANA PETROLEUM E&P LIMITED

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

TULLOW GUINEA LTD.

 

 

 

By:

/s/ Peter Sloan

 

 

 

 

Name:

Peter Sloan

 

 

 

 

Title:

Director

 

4

--------------------------------------------------------------------------------

 

 